Exhibit 10.2

 

AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
RODNEY CARTER

 

THIS AGREEMENT is to be effective as of the date it is fully executed (the
“Effective Date”), by and between Christopher & Banks Corporation, a corporation
duly organized and existing under the laws of the State of Delaware (the
“Corporation”) and Rodney Carter (“Executive”).

 

PREAMBLE

 

Executive has been offered and has accepted the position of Executive Vice
President, Chief Financial Officer (“EVP, CFO”) and his employment in that
capacity shall commence after the Effective Date.  Therefore based upon the
mutual promises contained in this Agreement and other consideration, the parties
have agreed to execute this Agreement containing the following terms and
conditions:

 


ARTICLE 1
EMPLOYMENT


 


1.1           THE CORPORATION HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE AGREES TO
BE EMPLOYED BY THE CORPORATION AS EVP, CFO, AND EXECUTIVE AGREES TO PERFORM SUCH
DUTIES AS ARE CUSTOMARILY INCIDENT TO SUCH POSITION AND SUCH OTHER DUTIES WHICH
MAY BE ASSIGNED TO EXECUTIVE FROM TIME TO TIME BY THE CHIEF EXECUTIVE OFFICER
AND/OR THE BOARD OF DIRECTORS OF THE CORPORATION.


 


ARTICLE 2
AT-WILL EMPLOYMENT


 


2.1           EXECUTIVE ACKNOWLEDGES THAT EMPLOYMENT WITH THE CORPORATION IS ON
AN AT-WILL BASIS.


 


ARTICLE 3
DUTIES


 


3.1           EXECUTIVE AGREES TO DEVOTE EXECUTIVE’S FULL TIME AND EFFORT, TO
THE BEST OF EXECUTIVE’S ABILITY, TO CARRY OUT THE DUTIES OF EVP, CFO FOR THE
PROFIT, BENEFIT AND ADVANTAGE OF THE BUSINESS OF THE CORPORATION.  EXECUTIVE
SHALL REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION.


 


ARTICLE 4
COMPENSATION AND BENEFITS


 


4.1           EXECUTIVE’S ANNUAL BASE SALARY WILL BE $475,000.  EXECUTIVE’S BASE
SALARY SHALL BE REVIEWED AND INCREASES, IF ANY, SHALL BE AWARDED TO EXECUTIVE BY
THE BOARD OF DIRECTORS OR ITS

 

--------------------------------------------------------------------------------


 


COMPENSATION COMMITTEE IN ITS OR THEIR SOLE DISCRETION.  EXECUTIVE’S BASE SALARY
SHALL BE PAYABLE AT THE SAME INTERVALS AS THE CORPORATION PAYS ITS OTHER
EXECUTIVES.


 


4.2           EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE ANNUAL BONUSES IN
ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS OF THE CORPORATION’S
SENIOR EXECUTIVE INCENTIVE PLAN AS IN EFFECT AND APPROVED BY THE BOARD OF
DIRECTORS OR ITS COMPENSATION COMMITTEE FROM TIME TO TIME PROVIDED HOWEVER,
CORPORATION AND EXECUTIVE ACKNOWLEDGE THAT EXECUTIVE’S OFFER LETTER CONTAINS
ADDITIONAL PROVISIONS WITH RESPECT TO EXECUTIVE’S BONUS AND BONUS POTENTIAL FOR
FISCAL 2010.


 


4.3           SUBJECT TO THE CURRENT AND FUTURE TERMS AND CONDITIONS OF SUCH
PLANS AND PROGRAMS, EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE VARIOUS
EMPLOYEE BENEFIT PLANS AND PROGRAMS WHICH ARE APPLICABLE TO ALL OF THE SENIOR
EXECUTIVES OF THE CORPORATION INCLUDING, BUT NOT LIMITED TO, MEDICAL, DENTAL,
LIFE AND DISABILITY INSURANCE, PAID-TIME-OFF AND OTHER BENEFITS.


 


ARTICLE 5
COOPERATION


 


5.1           DURING YOUR EMPLOYMENT AND FOR ONE (1) YEAR THEREAFTER, YOU AGREE
TO COOPERATE FULLY WITH THE CORPORATION, INCLUDING ITS ATTORNEYS OR ACCOUNTANTS,
IN CONNECTION WITH ANY POTENTIAL OR ACTUAL LITIGATION, OTHER REAL OR POTENTIAL
DISPUTES, INTERNAL INVESTIGATIONS OR GOVERNMENT INVESTIGATIONS, WHICH DIRECTLY
OR INDIRECTLY INVOLVES THE COMPANY.  YOU AGREE TO APPEAR AS A WITNESS
VOLUNTARILY UPON THE CORPORATION’S REQUEST REGARDLESS OF WHETHER SERVED WITH A
SUBPOENA AND BE AVAILABLE TO ATTEND DEPOSITIONS, COURT PROCEEDINGS,
CONSULTATIONS OR MEETINGS REGARDING INVESTIGATIONS, LITIGATION OR POTENTIAL
LITIGATION AS REQUESTED BY THE CORPORATION.  WITH RESPECT TO THE ONE (1) YEAR
PERIOD FOLLOWING THE TERMINATION OF YOUR EMPLOYMENT, THE COMPANY ACKNOWLEDGES
THAT THESE COOPERATION OBLIGATIONS, IF EXERCISED, WILL IMPOSE ON YOUR TIME AND
COULD LIKELY INTERFERE WITH OTHER COMMITMENTS YOU MAY HAVE IN THE FUTURE. 
CONSEQUENTLY, THE COMPANY SHALL ATTEMPT TO SCHEDULE SUCH DEPOSITIONS, COURT
PROCEEDINGS, CONSULTATIONS OR MEETINGS IN COORDINATION WITH YOUR SCHEDULE AND TO
ALLOW YOU TO PARTICIPATE TELEPHONICALLY AS APPROPRIATE BUT YOU RECOGNIZE THAT
SCHEDULING OF CERTAIN COURT PROCEEDINGS, INCLUDING DEPOSITIONS AND TRIALS, MAY
BE BEYOND THE COMPANY’S CONTROL AND THAT FOR SOME MATTERS OR PROCEEDINGS YOUR
PHYSICAL PRESENCE MAY BE REQUIRED.  THE COMPANY AGREES TO REIMBURSE YOU FOR THE
OUT-OF-POCKET EXPENDITURES ACTUALLY AND REASONABLY INCURRED BY YOU IN CONNECTION
WITH THE PERFORMANCE OF SERVICES CONTEMPLATED BY THIS ARTICLE 5.1, INCLUDING
HOTEL ACCOMMODATIONS, COACH AIRFARE, TRANSPORTATION AND MEALS CONSISTENT WITH
THE COMPANY’S GENERALLY APPLICABLE EXPENSE REIMBURSEMENT POLICIES.  IT IS
EXPRESSLY UNDERSTOOD BY THE PARTIES THAT THE PAYMENT OR REIMBURSEMENT OF
EXPENSES BY THE COMPANY TO YOU UNDER THIS ARTICLE 5.1 SHALL BE AN EXCHANGE FOR
YOUR TIME AND IS NOT INTENDED OR UNDERSTOOD TO BE DEPENDENT UPON THE CHARACTER
OR CONTENT OF ANY INFORMATION YOU DISCLOSE IN GOOD FAITH IN ANY SUCH
PROCEEDINGS, MEETINGS OR CONSULTATIONS.


 


ARTICLE 6
DEFINITIONS


 


6.1           “CAUSE” SHALL MEAN (I) ANY FRAUD, MISAPPROPRIATION OR EMBEZZLEMENT
BY EXECUTIVE IN CONNECTION WITH THE BUSINESS OF THE CORPORATION AND ITS
SUBSIDIARIES AND AFFILIATES (SUCH ENTITIES TOGETHER WITH THE CORPORATION
COLLECTIVELY REFERRED TO AS THE “COMPANY”), (II) ANY CONVICTION OF (INCLUDING
ANY PLEA OF GUILTY OR NO CONTEST TO) A FELONY OR A GROSS MISDEMEANOR BY

 

2

--------------------------------------------------------------------------------



 


EXECUTIVE, (III) ANY GROSS NEGLECT OR PERSISTENT NEGLECT BY EXECUTIVE TO PERFORM
THE DUTIES ASSIGNED TO EXECUTIVE OR ANY OTHER ACT THAT CAN BE REASONABLY
EXPECTED TO CAUSE SUBSTANTIAL ECONOMIC OR REPUTATIONAL INJURY TO THE COMPANY
(IV) ANY MATERIAL BREACH OF ARTICLES 5, 7 OR 8 OF THIS AGREEMENT; OR (V) ANY
MATERIAL VIOLATION OF THE COMPANY’S WRITTEN POLICIES, PROCEDURES OR CODES OF
CONDUCT.  PROVIDED FURTHER THAT IN CONNECTION WITH CLAUSES (III) — (V),
EXECUTIVE SHALL FIRST HAVE RECEIVED A WRITTEN NOTICE FROM THE CORPORATION’S
CHIEF EXECUTIVE OFFICER OR THE BOARD OF DIRECTORS THAT SUMMARIZES AND REASONABLY
DESCRIBES THE MANNER IN WHICH EXECUTIVE HAS PERSISTENTLY NEGLECTED HIS DUTIES,
ENGAGED IN AN ACT REASONABLY EXPECTED TO CAUSE SUBSTANTIAL HARM, MATERIALLY
BREACHED ARTICLES 5, 7 OR 8 OF THE AGREEMENT, OR MATERIALLY VIOLATED A COMPANY
POLICY, PROCEDURE OR CODE OF CONDUCT (THE “EVENT”) AND, TO THE EXTENT THE EVENT
IS CAPABLE OF BEING CURED, EXECUTIVE SHALL HAVE FOURTEEN (14) DAYS TO CURE THE
SAME, BUT THE CORPORATION IS NOT REQUIRED TO GIVE WRITTEN NOTICE OF NOR SHALL
EXECUTIVE HAVE A PERIOD TO CURE THE SAME OR ANY SIMILAR FAILURE WHICH WAS THE
SUBJECT OF AN EARLIER WRITTEN NOTICE TO EXECUTIVE UNDER THIS ARTICLE 6.1.


 


6.2           “CONFIDENTIAL INFORMATION” MEANS ANY INFORMATION THAT IS NOT
GENERALLY KNOWN OUTSIDE THE COMPANY, INCLUDING TRADE SECRETS, AND THAT IS
PROPRIETARY TO THE COMPANY, RELATING TO ANY PHASE OF THE COMPANY’S EXISTING OR
REASONABLY FORESEEABLE BUSINESS WHICH IS DISCLOSED OR CONVEYED TO EXECUTIVE
DURING EXECUTIVE’S EMPLOYMENT BY THE CORPORATION INCLUDING INFORMATION
CONCEIVED, DISCOVERED OR DEVELOPED BY EXECUTIVE.  CONFIDENTIAL INFORMATION
INCLUDES, BUT IS NOT LIMITED TO, BUSINESS PLANS; STRATEGIC PLANS AND
INITIATIVES; FINANCIAL STATEMENTS AND PROJECTIONS; NEW STORE PLANS OR LOCATIONS;
PAYROLL AND PERSONNEL RECORDS; MARKETING MATERIALS AND PLANS; PRODUCT DESIGNS;
SUPPLIER INFORMATION; CUSTOMER INFORMATION; CUSTOMER LISTS; PROJECT LISTS; PRICE
INFORMATION AND COST INFORMATION; OR OTHER INFORMATION THAT IS DESIGNATED BY THE
COMPANY AS “CONFIDENTIAL” OR OTHER SIMILAR DESIGNATION.


 


6.3           A “COMPETITOR” MEANS ANY PERSON OR ORGANIZATION (1) WHICH IS A
WOMEN’S SPECIALTY APPAREL STORE RETAILER WHOSE OPERATIONS ON THE DATE OF
TERMINATION OF EXECUTIVE’S EMPLOYMENT COMPETE WITH TO A CONSIDERABLE DEGREE ANY
OF THE CORPORATION’S CHRISTOPHER & BANKS, OR C.J. BANKS OR THAT OF ANY
ADDITIONAL STORE BRAND OR CONCEPT DEVELOPED OR ACQUIRED BY THE COMPANY ON OR
BEFORE EXECUTIVE’S LAST DAY OF EMPLOYMENT WITH THE CORPORATION, AND WHICH
INCLUDES BUT IS NOT LIMITED TO:  THE CATO CORPORATION, TALBOTS, INC., CHICO’S
FAS, INC., COLDWATER CREEK, INC., THE LIMITED, INC., DRESS BARN, INC., UNITED
RETAIL GROUP, INC., CHARMING SHOPPES, INC., NEW YORK AND COMPANY, BEBE,
CHARLOTTE RUSSE, OR ANN TAYLOR; AND (2) THE FOLLOWING DEPARTMENT STORES AND
LARGE BOX RETAILERS:  KOHLS, J.C. PENNEY AND SEARS.  “COMPETITOR” SHALL ALSO
INCLUDE ALL DIVISIONS, SUBSIDIARIES, AFFILIATES AND SUCCESSORS IN INTEREST OF
THE STORES OR LEGAL ENTITIES IDENTIFIED IN THIS ARTICLE 6.3.


 


ARTICLE 7
NONCOMPETITION AND NONSOLICITATION


 


7.1           DURING EXECUTIVE’S EMPLOYMENT, EXECUTIVE WILL NOT PLAN, ORGANIZE
OR ENGAGE IN ANY BUSINESS COMPETITIVE WITH ANY PRODUCT OR SERVICE MARKETED OR
PLANNED FOR MARKETING BY THE CORPORATION OR CONSPIRE WITH OTHERS TO DO SO.


 


7.2           DURING EXECUTIVE’S EMPLOYMENT AND FOR A PERIOD OF ONE YEAR AFTER
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION FOR ANY REASON AND BY
EITHER PARTY, WHETHER

 

3

--------------------------------------------------------------------------------


 


VOLUNTARY OR INVOLUNTARY, EXECUTIVE WILL NOT, WITHOUT THE PRIOR WRITTEN
PERMISSION OF THE CORPORATION’S CHIEF EXECUTIVE OFFICER, (I) DIRECTLY OR
INDIRECTLY ENGAGE IN ACTIVITIES WITH A COMPETITOR OR (II) OWN (WHETHER AS A
SHAREHOLDER, PARTNER OR OTHERWISE, OTHER THAN AS A 3% OR LESS SHAREHOLDER OF A
PUBLICLY HELD COMPANY) ANY INTEREST IN A COMPETITOR, OR (III) BE CONNECTED AS AN
OFFICER, DIRECTOR, ADVISOR, CONSULTANT, AGENT OR EMPLOYEE OF OR PARTICIPATE IN
THE MANAGEMENT OF ANY COMPETITOR.


 


7.3           DURING EXECUTIVE’S EMPLOYMENT AND FOR A PERIOD OF ONE YEAR AFTER
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION FOR ANY REASON AND BY
EITHER PARTY, WHETHER VOLUNTARY OR INVOLUNTARY, EXECUTIVE WILL NOT SOLICIT,
ENTICE, OR INDUCE (OR ATTEMPT TO DO SO, DIRECTLY OR INDIRECTLY), ANY EMPLOYEE OF
THE COMPANY TO LEAVE OR TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.  THIS
ARTICLE 7.3 SHALL APPLY TO THE THEN-CURRENT EMPLOYEES OF THE COMPANY AND ANY
INDIVIDUAL WHO WAS EMPLOYED BY THE COMPANY AT ANY TIME IN THE 90 DAY PERIOD
IMMEDIATELY PRIOR TO EXECUTIVE’S LAST DAY OF EMPLOYMENT WITH THE CORPORATION.


 


7.4           DURING EXECUTIVE’S EMPLOYMENT AND FOR A PERIOD OF ONE YEAR AFTER
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION FOR ANY REASON AND BY
EITHER PARTY, WHETHER VOLUNTARY OR INVOLUNTARY, EXECUTIVE WILL NOT SOLICIT,
ENGAGE, OR INDUCE (OR ATTEMPT TO DO SO, DIRECTLY OR INDIRECTLY) ANY SUPPLIER,
SALES AGENT OR BUYING AGENT OF THE COMPANY TO COMMENCE WORK ON BEHALF OF OR TO
ESTABLISH A RELATIONSHIP WITH A COMPETITOR.  THE POST TERMINATION OBLIGATIONS OF
THIS ARTICLE 7.4 SHALL APPLY TO THE SUPPLIERS, SALES AGENTS, AND BUYING AGENTS
OF THE COMPANY AS OF THE DATE OF EXECUTIVE’S TERMINATION AND AT ANY TIME IN THE
ONE-YEAR PERIOD IMMEDIATELY PRIOR TO EXECUTIVE’S TERMINATION DATE.


 


7.5           IF EXECUTIVE IS INVOLUNTARILY TERMINATED BY THE CORPORATION OTHER
THAN FOR CAUSE, THE CORPORATION SHALL CONTINUE TO PAY EXECUTIVE’S BASE SALARY
FOR UP TO 12 MONTHS, PAID ACCORDING TO THE CORPORATION’S NORMAL PAYROLL SCHEDULE
AND PRACTICES AND SUBJECT TO APPLICABLE WITHHOLDINGS, DEDUCTIONS, AND TAX
REPORTING REQUIREMENT, PROVIDED THAT EXECUTIVE EXECUTES AND DOES NOT RESCIND A
GENERAL RELEASE OF CLAIMS AS PREPARED BY THE CORPORATION AND IN FAVOR OF THE
COMPANY.  IF, HOWEVER, EXECUTIVE SHALL SECURE OTHER EMPLOYMENT, SELF-EMPLOYMENT
OR A CONSULTING POSITION DURING THE TWELVE (12) MONTH SEVERANCE PERIOD THE
SEVERANCE AMOUNT PAYABLE TO OR ON BEHALF OF EXECUTIVE SHALL BE OFFSET AND
REDUCED BY SUCH OTHER CASH COMPENSATION EARNED AND/OR PAID OR PAYABLE TO
EXECUTIVE THROUGH SUCH EMPLOYMENT, SELF-EMPLOYMENT OR CONSULTING ARRANGEMENTS
DURING THE SEVERANCE PERIOD. EXECUTIVE AGREES TO IMMEDIATELY NOTIFY THE
CORPORATION OF THE AMOUNT OF COMPENSATION EARNED OR TO BE EARNED BY HIM THROUGH
SUCH EMPLOYMENT, SELF-EMPLOYMENT OR CONSULTING DURING THE SEVERANCE PERIOD
HEREUNDER.  FURTHER, IN THE ABSENCE OF AN APPLICABLE GOVERNMENT SUBSIDY WITH
RESPECT TO COBRA COVERAGE AND PROVIDED THAT EXECUTIVE TIMELY ELECTS COBRA, THE
COMPANY SHALL CONTINUE TO PAY FOR THE TWELVE (12) MONTHS FOLLOWING EXECUTIVE’S
TERMINATION THE EMPLOYER PORTION OF THE PREMIUMS FOR HEALTH AND DENTAL INSURANCE
COVERAGE UNDER THE COMPANY’S GROUP HEALTH AND DENTAL INSURANCE PLANS.  EXECUTIVE
WILL CONTINUE TO BE RESPONSIBLE TO PAY HIS PORTION OF THE PREMIUMS, IF ANY, FOR
SUCH INSURANCE COVERAGE DURING THIS PERIOD.  THE COMPANY WILL DISCONTINUE
PAYMENTS UNDER THIS ARTICLE 7.5 IF, AND AT SUCH TIME, EXECUTIVE (I) IS COVERED
OR ELIGIBLE TO BE COVERED UNDER THE HEALTH AND/OR DENTAL INSURANCE POLICY OF A
NEW EMPLOYER, OR (II) CEASES TO PARTICIPATE, FOR WHATEVER REASON, IN THE
COMPANY’S GROUP INSURANCE PLANS.  BY HIS SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES
AND AGREES THAT THE COMPANY MAY MODIFY OR TERMINATE ITS GROUP INSURANCE PLANS AT
ANY TIME AND THAT EXECUTIVE SHALL HAVE THE SAME RIGHT TO PARTICIPATE IN THE
COMPANY’S GROUP

 

4

--------------------------------------------------------------------------------



 


INSURANCE PLANS ONLY AS IS PROVIDED ON AN EQUIVALENT BASIS TO THE COMPANY’S
EMPLOYEES.  EXECUTIVE FURTHER AGREES TO PROMPTLY PROVIDE THE COMPANY NOTICE IF
HE BECOMES COVERED OR ELIGIBLE TO BE COVERED UNDER THE HEALTH AND/OR DENTAL
INSURANCE POLICY OF A NEW EMPLOYER.  IN THE EVENT THERE IS A GOVERNMENT SUBSIDY
WITH RESPECT TO COBRA FOR WHICH THE COMPANY AND/OR EXECUTIVE IS ELIGIBLE AT TIME
OF EXECUTIVE’S TERMINATION, THEN SUCH SUBSIDY SHALL TAKE PRECEDENCE AND BE
CONTROLLING AND THE COMPANY SHALL NOT BE OBLIGATED TO PAY THE EMPLOYER PORTION
OF PREMIUMS AS DESCRIBED ABOVE BUT ONLY TO COMPLY WITH THE SUBSIDY CRITERIA.


 


ARTICLE 8
CONFIDENTIAL INFORMATION AND TRADE DOCUMENTS


 


8.1           EXCEPT IN THE COURSE OF PERFORMING HIS DUTIES FOR AND ON BEHALF OF
THE COMPANY, EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY DIVULGE, EITHER DURING OR
AFTER THE TERM OF EXECUTIVE’S EMPLOYMENT, OR UNTIL SUCH INFORMATION BECOMES
GENERALLY KNOWN, TO ANY PERSON NOT AUTHORIZED BY THE COMPANY TO RECEIVE OR USE
IT, ANY CONFIDENTIAL INFORMATION FOR ANY PURPOSE WHATSOEVER.


 


8.2           ALL DOCUMENTS OR OTHER TANGIBLE PROPERTY RELATING IN ANY WAY TO
THE BUSINESS OF THE COMPANY WHICH ARE CONCEIVED BY EXECUTIVE OR COME INTO
EXECUTIVE’S POSSESSION DURING EXECUTIVE’S EMPLOYMENT SHALL BE AND REMAIN THE
EXCLUSIVE PROPERTY OF THE CORPORATION AND EXECUTIVE AGREES TO RETURN ALL SUCH
DOCUMENTS AND TANGIBLE PROPERTY TO THE CORPORATION UPON TERMINATION OF
EXECUTIVE’S EMPLOYMENT OR AT SUCH EARLIER TIME AS THE CORPORATION MAY REQUEST OF
EXECUTIVE IN WRITING.


 


ARTICLE 9
JUDICIAL CONSTRUCTION


 


9.1           EXECUTIVE BELIEVES AND ACKNOWLEDGES THAT THE PROVISIONS CONTAINED
IN THIS AGREEMENT, INCLUDING THE COVENANTS CONTAINED IN ARTICLES 7 AND 8 OF THIS
AGREEMENT, ARE FAIR AND REASONABLE.  NONETHELESS, IT IS AGREED THAT IF A COURT
FINDS ANY OF THESE PROVISIONS TO BE INVALID IN WHOLE OR IN PART, SUCH FINDING
SHALL NOT INVALIDATE THE COVENANTS, NOR THE AGREEMENT IN ITS ENTIRETY, BUT
RATHER THE COVENANTS SHALL BE CONSTRUED AND/OR BLUELINED, REFORMED OR REWRITTEN
BY THE COURT AS IF THE MOST RESTRICTIVE COVENANTS PERMISSIBLE UNDER APPLICABLE
LAW WERE CONTAINED HEREIN.


 


ARTICLE 10
RIGHT TO INJUNCTIVE RELIEF


 


10.1         EXECUTIVE ACKNOWLEDGES THAT A BREACH BY EXECUTIVE OF ANY OF THE
TERMS OF ARTICLES 7 AND 8 OF THIS AGREEMENT WILL RENDER IRREPARABLE HARM TO THE
CORPORATION OR ITS RELATED ENTITIES.  ACCORDINGLY, THE CORPORATION SHALL
THEREFORE BE ENTITLED TO ANY AND ALL EQUITABLE RELIEF, INCLUDING, BUT NOT
LIMITED TO, INJUNCTIVE RELIEF, AND TO ANY OTHER REMEDY THAT MAY BE AVAILABLE
UNDER ANY APPLICABLE LAW OR AGREEMENT BETWEEN THE PARTIES, AND TO RECOVER FROM
EXECUTIVE ALL COSTS OF LITIGATION INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES
AND COURT COSTS.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 11


ASSIGNMENT


 


11.1         EXECUTIVE CONSENTS TO AND THE CORPORATION SHALL HAVE THE RIGHT TO
ASSIGN THIS AGREEMENT TO ITS SUCCESSORS OR ASSIGNS.  ADDITIONALLY, EXECUTIVE
CONSENTS TO AND THE CORPORATION SHALL HAVE THE RIGHT TO ASSIGN THIS AGREEMENT TO
ANY SUBSIDIARY, AND ALL COVENANTS OR AGREEMENTS HEREUNDER SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY OR AGAINST ITS SUCCESSORS OR ASSIGNS.


 


11.2         FOR PURPOSES OF ARTICLE 11.1 AND THE POSSIBLE ASSIGNMENT OF THIS
AGREEMENT, THE TERMS “SUCCESSORS” AND “ASSIGNS” SHALL INCLUDE ANY CORPORATION
WHICH BUYS ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS, OR A
CONTROLLING PORTION OF ITS STOCK, OR WITH WHICH IT MERGES OR CONSOLIDATES.


 


ARTICLE 12
FAILURE TO DEMAND PERFORMANCE AND WAIVER


 


12.1         THE CORPORATION’S FAILURE TO DEMAND STRICT PERFORMANCE AND
COMPLIANCE WITH ANY PART OF THIS AGREEMENT DURING EXECUTIVE’S EMPLOYMENT OR
PROMPTLY DEMAND EXECUTIVE’S STRICT PERFORMANCE AND COMPLIANCE FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO BE A WAIVER OF THE
CORPORATION’S RIGHTS UNDER THIS AGREEMENT OR BY OPERATION OF LAW.  ANY EXPRESS
WAIVER BY EITHER PARTY OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
OPERATE AS OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH THEREOF.


 


ARTICLE 13
ENTIRE AGREEMENT


 


13.1         THE CORPORATION AND EXECUTIVE ACKNOWLEDGE THAT THIS AGREEMENT
CONTAINS THE FULL AND COMPLETE AGREEMENT BETWEEN AND AMONG THEM, THAT THERE ARE
NO ORAL OR IMPLIED AGREEMENTS OR OTHER MODIFICATIONS NOT SPECIFICALLY SET FORTH
HEREIN, OTHER THAN THE TERMS OF THE OFFER LETTER TO EXECUTIVE OF MAY 29, 2009,
INCLUDING ALL ATTACHMENTS THERETO.  THE PARTIES FURTHER AGREE THAT NO
MODIFICATIONS OF THIS AGREEMENT MAY BE MADE EXCEPT BY MEANS OF A WRITTEN
AGREEMENT OR MEMORANDUM SIGNED BY BOTH PARTIES.


 


ARTICLE 14
GOVERNING LAW


 


14.1         THE PARTIES ACKNOWLEDGE THAT THE CORPORATION’S PRINCIPAL PLACE OF
BUSINESS IS LOCATED IN THE STATE OF MINNESOTA.  THE PARTIES HEREBY AGREE THAT
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF MINNESOTA WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MINNESOTA.  EXECUTIVE AND THE CORPORATION
AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF, AND VENUE IN, THE COURTS OF
THE STATE OF MINNESOTA, COUNTY OF HENNEPIN, OR OF THE FEDERAL DISTRICT COURT OF
MINNESOTA WITH RESPECT TO THE ENFORCEMENT OF OR OF ANY DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


ARTICLE 15


SURVIVAL


 


15.1         THE PARTIES AGREE THAT ARTICLES 7 AND 8 OF THIS AGREEMENT, AND
THOSE PROVISIONS NECESSARY FOR THE ENFORCEMENT OF ARTICLES 7 AND 8 OF THIS
AGREEMENT, SHALL SURVIVE TERMINATION OF THIS AGREEMENT AND TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


 


ARTICLE 16
UNDERSTANDINGS


 


16.1         EXECUTIVE HEREBY ACKNOWLEDGES THAT (A) THE CORPORATION INFORMED
EXECUTIVE, AS PART OF THE OFFER OF EMPLOYMENT UNDER THIS EMPLOYMENT AGREEMENT
AND PRIOR TO EXECUTIVE ACCEPTING EMPLOYMENT WITH THE CORPORATION UNDER THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT, THAT THE RESTRICTIVE COVENANTS
CONTAINED IN ARTICLES 7 AND 8 OF THIS AGREEMENT WOULD BE REQUIRED AS PART OF THE
TERMS AND CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION UNDER THIS
AGREEMENT; (B) THIS AGREEMENT CONSTITUTES GOOD AND VALUABLE CONSIDERATION IN
EXCHANGE FOR THE RESTRICTIVE COVENANTS CONTAINED IN ARTICLES 7 AND 8 OF THIS
AGREEMENT, (C) EXECUTIVE HAS CAREFULLY CONSIDERED THE RESTRICTIONS CONTAINED IN
THIS AGREEMENT AND DETERMINED THAT THEY ARE REASONABLE; AND (D) THE RESTRICTIONS
IN THIS AGREEMENT WILL NOT UNDULY RESTRICT EXECUTIVE IN SECURING OTHER
EMPLOYMENT OR EARNING A LIVELIHOOD IN THE EVENT OF EXECUTIVE’S TERMINATION FROM
THE CORPORATION.


 


16.2         BY SIGNING BELOW, EXECUTIVE AUTHORIZES THE CORPORATION TO NOTIFY
THIRD PARTIES (INCLUDING, BUT NOT LIMITED TO, EXECUTIVE’S ACTUAL OR POTENTIAL
FUTURE EMPLOYERS) OF ARTICLES 7 AND 8 OF THIS AGREEMENT, AND THOSE PROVISIONS
NECESSARY FOR THE ENFORCEMENT OF ARTICLES 7 AND 8 OF THIS AGREEMENT, AND
EXECUTIVE’S RESPONSIBILITIES THEREUNDER AND EXECUTIVE SHALL BE PROMPTLY PROVIDED
COPIES OF OR INCLUDED AS A RECIPIENT ON ANY SUCH NOTICE.


 


16.3         EXECUTIVE REPRESENTS AND WARRANTS TO THE CORPORATION THAT EXECUTIVE
IS NOT UNDER, OR BOUND TO BE UNDER IN THE FUTURE, ANY OBLIGATION TO ANY PERSON,
FIRM, OR CORPORATION THAT IS OR WOULD BE INCONSISTENT OR IN CONFLICT WITH THIS
AGREEMENT OR WOULD PREVENT, LIMIT, OR IMPAIR IN ANY WAY THE PERFORMANCE BY
EXECUTIVE OF EXECUTIVE’S OBLIGATIONS HEREUNDER.


 


16.4         IF EXECUTIVE POSSESSES ANY INFORMATION THAT EXECUTIVE KNOWS OR
SHOULD KNOW IS CONSIDERED BY ANY THIRD PARTY TO BE THE CONFIDENTIAL, TRADE
SECRET, OR OTHERWISE PROPRIETARY INFORMATION OF SUCH THIRD PARTY, EXECUTIVE
SHALL NOT DISCLOSE SUCH INFORMATION TO THE COMPANY OR USE SUCH INFORMATION TO
BENEFIT THE COMPANY IN ANY WAY.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed Executive’s name, all as of the day and year written below.

 

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

 

 

 

 

 

Date:

June 2, 2009

 

By:

/s/ Lorna Nagler

 

 

 

 

 

/s/ Kipp Sassaman

 

Its:

President & Chief Executive Officer

Witness — Kipp Sassaman

 

 

 

 

 

 

 

 

 

 

 

RODNEY CARTER

 

 

 

 

 

Date:

June 4, 2009

 

/s/ Rodney Carter

 

 

 

 

 

 

 

 

 

 

/s/ Kipp Sassaman

 

 

 

Witness — Kipp Sassaman

 

 

 

 

8

--------------------------------------------------------------------------------